         Case 3:17-cv-05769-RJB Document 380 Filed 06/17/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
 7                             AT TACOMA
 8

 9   STATE OF WASHINGTON,                      CASE NO. 3:17-cv-05806-RJB

                          Plaintiff,
10
        v.
11
     THE GEO GROUP, INC.,
12
                          Defendant.
13

14

15   UGOCHUKWU GOODLUCK                        CASE NO. 3:17-cv-05769-RJB
     NWAUZOR, individually and on behalf
16   of all those similarly situated, and
     FERNANDO AGUIRRE-URBINA,
17   individually,                             JURY NOTES

18                        Plaintiffs,

19            v.

20   THE GEO GROUP, INC.,

21                          Defendant.

22
          Case 3:17-cv-05769-RJB Document 380 Filed 06/17/21 Page 2 of 3



June 16, 2021

09:42:23 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct      Message):
        A few Jurors would like the Judge to provide clarification   on the meaning
of Municipal - Is is interchangeable with feberal?
09:42:56 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct      Message):
        Government
09:43:31 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct      Message):
        Specifically in subsection K who/what does it apply to?
09:43:38 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct      Message):
        Is government
09:43:48 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct      Message):
        A321
          Case 3:17-cv-05769-RJB Document 380 Filed 06/17/21 Page 3 of 3



June 17, 2021

10:12:32 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct Message):
        We thought we had settled question number 1, but as we discussed question
number 2, some began to rethink their answer to number 1. At this time, based on
evidence provided, we are uncertain if we can reach a conclusion on question 1, and
we are certain that we cannot agree on question number 2.
10:38:19 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct Message):
        We all agree that we could reach agreement on one question, but we cannot
reach agreement other question, we are deadlocked on one question. Now what?
10:39:08 From Juror 6 to Courtroom Deputy Tyler Campbell(Direct Message):
        Therefore the question posed by the judge was confusing to some
